UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6856


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REGINALD ANTHONY FALICE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:98-cr-00244-GCM-1)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Anthony Falice, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Felice appeals the district court’s text order denying his motion to

dismiss his federal criminal conviction for lack of jurisdiction. We have reviewed the

record and find no reversible error. Accordingly, we affirm. See United States v. Falice,

No. 3:98-cr-00244-GCM-1 (W.D.N.C. June 20, 2017).

      We deny Falice’s motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2